Matter of Serina C. (Ishmael M.) (2017 NY Slip Op 03848)





Matter of Serina C. (Ishmael M.)


2017 NY Slip Op 03848


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Sweeny, J.P., Richter, Andrias, Feinman, Kahn, JJ.


3956

[*1]In re Serina C., A Child Under the Age of Eighteen Years, etc., Ishmael M., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent, Clarissa C., Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Dona B. Morris of counsel), for respondent.
Tennille M. Tatum-Evans, New York, attorney for the child.

Order of disposition, Family Court, Bronx County (Robert D. Hettleman, J.), entered on or about June 10, 2016, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about May 11, 2016, which, after a hearing, determined, among other things, that respondent father had neglected the subject child, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). The record shows that the father allowed respondent mother to return to the family home despite her assaults on the father leading to the issuance of an order of protection, and despite her arson conviction for setting the father's apartment on fire (Matter of Jasmine A. [Albert G.], 120 AD3d 1125 [1st Dept 2014]). The father also engaged in an act of domestic violence in proximity to the child. Given the foregoing and the risk of substantial harm to the infant child, the father's contention that neglect should not be found based on a single incident is unavailing (see Matter of Madison M. [Nathan M.], 123 AD3d 616, 616 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK